IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-11257
                        Conference Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


JOSE ORTIZ-BECERRA,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CR-97-1-Y
                       - - - - - - - - - -
                          June 15, 2000


Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose

Ortiz-Becerra has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Ortiz-Becerra has filed a response to counsel’s motion.     Our

independent review of the brief, the record, and Ortiz-Becerra’s

response discloses no nonfrivolous issue.     Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-11257
                               -2-

further responsibilities herein, and the APPEAL IS DISMISSED.